Citation Nr: 0721400	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition 
claimed as a bilateral leg rash.

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


REMAND

The veteran served on active duty from January 1968 to 
September 1969.  This case comes to the Board of Veterans' 
Appeals from a June 2005 rating decision.

The veteran testified at a January 2007 video conference 
hearing before the undersigned judge that he was receiving 
social security disability.  As these records are not 
included in the claims file, they must be sought prior to 
adjudication.

These records may prove helpful in resolving the following 
issues.  First, the veteran claims that his hearing loss and 
tinnitus are a result of noise exposure in service 
(specifically as a result of a truck exploding in February 
1969).  The examiner stated that the VA examination conducted 
in June 2005 did not yield conclusive data on which an 
opinion could be formed.  Second, the veteran claims that he 
has suffered from a bilateral lower leg skin rash since his 
active duty service, possibly as a result of exposure to 
Agent Orange.  No current diagnosis of any skin disorder is 
in the claims file.

Additionally, the veteran claims that his lower back 
disability is related to an injury incurred to the lower back 
in service.  A May 2005 VA examination indicated the veteran 
as having a diagnosis of "traumatic or osteoarthritis of the 
lumbar spine with restriction of motion" as well as 
"myelopathy effecting the right leg and his more than likely 
present."  The medical examiner included a somewhat 
inconclusive opinion as to whether the veteran's in-service 
injury for which he was hospitalized in service is related to 
his current lumbar spine disability.  The examiner stated, 
"The patient complain[t]s do not appear to be related to his 
service experience.  Although, the traumatic injury to his 
back.  He has had a high profitability of some."  An 
additional medical opinion must be sought based on all 
medical evidence of record, and, if so necessary, an 
additional VA examination must be undertaken, to determine if 
the veteran's low back injury in service is related to his 
current diagnosis of a lumbar spine disability.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Seek the veteran's records from the 
Social Security Administration.

2. Thereafter, arrange for the veteran to 
undergo a special orthopedic examination 
in order to ascertain the nature of any 
low back disability present.  The claims 
folder should be made available to the 
examiner.  After reviewing the record, the 
examiner should render an opinion as to 
whether the veteran's lumbar spine 
disability is at least as likely as not 
(50 percent probability or more) related 
to active duty service.  

3. Review the medical report and return it 
for revision if it is in any way 
inadequate.

4. Thereafter, readjudicate the claims on 
appeal and if they remain denied, issue 
the veteran a supplemental statement of 
the case and allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

